BAXTER, J., Concurring.
I agree with the majority that a defendant who fails to object in the trial court forfeits appeal of any deficiency in the statutorily required finding supporting an HIV testing order imposed under Penal Code section 1202.1, subdivision (e)(6) as well as any failure to note that finding in the docket or minutes. I write separately only to question the majority’s decision not to invoke our well-settled jurisprudence relating to unobjected—to sentencing error and to rely instead on a “general forfeiture rationale.” (Maj. opn., ante, at p 1107 Because the majority does not adequately explain how these doctrines differ or how to determine which doctrine should apply, I fear that the court’s opinion will introduce needless uncertainty into this area of the law.
The Court of Appeal relied on People v. Scott (1994) 9 Cal.4th 331 [36 Cal.Rptr.2d 627, 885 P.2d 1040] (Scott), in which we distinguished between unauthorized sentences—i.e., sentences that “could not lawfully be imposed under any circumstance in the particular case” (id. at p. 354)—and sentencing error deemed forfeited on appeal—i.e., “sentences which, though otherwise permitted by law, were imposed in a procedurally or factually flawed manner.” (Ibid.) Unauthorized sentences, we explained, constitute a “narrow exception” to the “general requirement” that “only those claims properly *1118raised and preserved by the parties are reviewable on appeal.” (Ibid.) Applying Scott’s general rule, the Court of Appeal reasoned that defendant, by failing to object in the trial court, had forfeited his claim that the HIV testing order was imposed in a procedurally flawed manner.
I would embrace the Court of Appeal’s straightforward analysis. The majority, however, does not. Its rationale for refusing to do so consists of this sentence: “Since HIV testing does not constitute punishment (see People v. McVickers (1992) 4 Cal.4th 81, 83 [13 Cal.Rptr.2d 850, 840 P.2d 955]), it cannot properly be considered a sentencing choice.” (Maj. opn., ante, at p. 1107.) In my view, the premise does not support the conclusion. Scott nowhere limited itself to punishment and instead referred broadly to “sentencing decisions” (Scott, supra, 9 Cal.4th at p. 348), “sentencing choice[s]” (id. at p. 352), and just plain old “sentences.” (Id. at p. 354.)
Moreover, the Scott rule has regularly been applied to bar a defendant from challenging for the first time on appeal other nonpunitive sentencing decisions, such as a trial court’s failure to commit a defendant to the California Rehabilitation Center (e.g., People v. Lizarraga (2003) 110 Cal.App.4th 689, 692 [1 Cal.Rptr.3d 865]; People v. Planavsky (1995) 40 Cal.App.4th 1300, 1311-1315 [47 Cal.Rptr.2d 723]) or a trial court’s imposition of rehabilitative probation conditions (e.g., In re Josue S. (1999) 72 Cal.App.4th 168, 170-173 [84 Cal.Rptr.2d 796]; People v. Torres (1997) 52 Cal.App.4th 771, 782-783 [60 Cal.Rptr.2d 803]). Indeed, People v. Marchand (2002) 98 Cal.App.4th 1056, 1060-1061 [120 Cal.Rptr.2d 687]—which is cited by the majority— applied Scott to bar a defendant from challenging for the first time on appeal a requirement that he register as a sex offender. Sex offender registration, like HTV testing, is nonpunitive. (People v. Ansell (2001) 25 Cal.4th 868, 886 [108 Cal.Rptr.2d 145, 24 P.3d 1174]; see generally Smith v. Doe (2003) 538 U.S. 84, 92-96 [155 L.Ed.2d 164, 123 S.Ct. 1140].)
Accordingly, the line drawn by the majority is illusory. And, inasmuch as the parties agreed at oral argument that the framework set forth in Scott applied to this case, it is unnecessary. Finally, in light of the majority’s acknowledgement that Scott is merely an application of “the general forfeiture doctrine” (maj. opn., ante, at p. 1107), the distinction it purports to draw between the two is mystifying. I therefore concur only in the result.
Appellant’s petition for a rehearing was denied January 22, 2004.